DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10 December 2021 have been fully considered but they are not persuasive. 
Applicant argues that Han does not disclose a predesignated display order depending on a kind of object captured in the omni-directional image, instead disclosing a feature of displaying an image on a PIP screen in a specific video sequence/order. Examiner notes that the objects captured in Han are from a 360-degree video (see, for example, previously cited sections 0219-0221), and when specific objects are missed, a sequence is displayed in the PIP screen depending on the missed object (sections 0233-0234). If a character is missed, a particular sequence would be shown in the PIP screen with the character, while if a soccer ball is missed, a particular sequence would be shown in the PIP screen with the ball. The kind of object missed determines the kind of object shown in the PIP, and thus, the sequence of frames displayed in the PIP.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (WO 2017/204491, herein represented by U.S. Publication 2019/0174116) in view of Lee (U.S. Publication 2018/0121064), Banta (U.S. Patent 9,781,356), Macmillan (U.S. Publication 2015/0256808) and Han (U.S. Publication 2017/0195615).

As to claim 1, Oh discloses an electronic device, comprising:

a display (fig. 1, element 140);
a processor operatively connected with the at least one wireless and/or wired communication circuit and the display (p. 7, section 0115-0120; p. 28, section 0444-p. 29, section 0446; various processors processing the data received from the communication receiver are disclosed);
and a memory operatively connected with the processor and storing an application (p. 29, section 0446) including a user interface configured to display an omni-directional image on the display (p. 3, sections 0060-0061; a 3D/360 degree image is displayed on a display for a user to interact with), wherein the memory stores instructions executed to enable the processor to receive the omni-directional image via the communication circuit (fig. 5, see receiver and reception processor), store the omni-directional image in the memory (p. 7, sections 0114-0120; while not explicitly disclosed, the image would have to be cached in some way in order to be parsed and operated upon), perform analysis on the received omni-directional image (p. 1, section 0008; p. 7, sections 0118-0119; p. 8, sections 0130-0138; the image is analyzed for metadata indicating various information about the image), identify a display setting from among a plurality of display settings for the omni-directional image and display the image on the display (p. 10, section 0166-p. 11, section 0169; p. 15, section 0228-p. 16, section 0237; settings including an active video area can be derived and applied to the display).

Neither Oh nor Lee discloses, but Banta discloses identifying a display setting which has been selected by a user of the electronic device a designated number of times or more among a plurality of display settings for the omni-directional image, 
Oh does not disclose, but Macmillan discloses wherein the instructions are configured to enable the processor to as a designated application or menu is selected, display a list of a plurality of omni-directional images stored in the electronic device (p. 3, section 0030; p. 5, section 0051; p. 6, section 0057; a user can retrieve multiple omni-directional videos corresponding to some index through a web interface; the display of the videos in some sort of order would constitute a list), when a first omni-directional image in the list is selected, process the first omnidirectional image according to at least one display setting to thereby generate at least one two-dimension image (p. 1, section 0020; p. 6, section 0059; a spherical/omni-directional video image 
Oh does not disclose, but Han discloses wherein the instructions are configured to enable the processor to identify a predesignated display order depending on a kind of object captured in the first omni-directional image and display the at least one two-dimension image in the identified predesignated display order (fig. 7a; p. 13, sections 0219-0221; p. 13, section 0228; p. 13, section 0233-p. 4, section 0234; p. 14, section 0253-p. 15, section 0255; p. 16, sections 0292-0295; images derived from the 360 degree video based on a specific object being detected are shown in a PIP display screen in a particular video sequence/order; a progress bar can be manipulated to go through the order; the sequence in the PIP screen is dependent on the specific object detected; for example, a character missed would lead to a particular sequence with the character being displayed while a ball missed would lead to a particular sequence with the ball being displayed). The motivation for this is to prevent a user from missing interesting or useful information. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Oh, Lee, Banta, and 

As to claim 2, Oh discloses wherein the plurality of display settings include at least two of an equirectangular format, a cubic format, a little planet format, a cylindrical panorama format, an arc format, a rectilinear format, or a partial spherical format (p. 15, section 0231; p. 17, sections 0261-p. 18, section 0275; p. 18, section 0279-0280; at least equirectangular, cubic, cylindrical, and panoramic formats are used as projection settings with fields that affect display).

As to claim 3, Oh does not disclose, but Lee does disclose wherein the instructions are configured to enable the processor to perform analysis on raw data of the omni-directional image to analyze an object or pattern (p. 17, section 0364-p. 18, section 0377; the raw omnidirectional image is analyzed to determine a matching region so that it can be processed into an image with the matching region centered). Motivation for this combination is given in the rejection to claim 1.

As to claim 7, Oh does not disclose, but Han does disclose receiving from a server through the communication circuit information about the number of times in which the at least one display setting has been selected by different users, and display the at least one two-dimension image in an order corresponding to the received information (fig. 7a; p. 13, sections 0219-0221; p. 13, section 0228; p. 14, section 0253-

As to claim 9, see the rejection to claim 1.

As to claim 10, see the rejection to claim 3.

As to claim 14, see the rejection to claim 7.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Lee, Banta, Macmillan, and Han and further in view of Okoyama (U.S. Publication 2018/0308281).

As to claim 6, Oh does not disclose, but Okoyama does disclose wherein the instructions are configured to enable the processor to, when an object corresponding to a person cannot be identified or a background corresponding to a predesignated position is captured in the omni-directional image, convert the omni-directional image into a two-dimension image to allow an image area in a designated view direction of the omni-directional image in a panoramic form to be positioned in a center (p. 9, section 0151-p. 10, section 0154; a background corresponding to a designated user viewpoint 

As to claim 12, see the rejection to claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612